DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 7/20/2022, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1-17 stand rejected. Claims 18-22 are previously cancelled. Claims 5, 13-14 are newly cancelled. Claims 23-30 are newly added. Claims 1-4, 6-12, 15-30 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 7/20/2022, with respect to the specification objection and claim rejection(s) of amended claim(s) 1-17 have been fully considered and are persuasive. The rejection of Tseng, Brueck, and Garaj are withdrawn, as they are not applicable to the currently amended claims. However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied prior art references.

Response to Amendment
Specification
Applicant’s original disclosure is objected to for failing to provide sufficient written description regarding the “the voltage source includes first and second electrodes”.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first and second electrodes” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 26 recites the limitation “the voltage source includes first and second electrodes, wherein the first electrode is coupled with the first nanoporous filtering media layer and the second electrode is coupled with the second nanoporous filtering media layer.” Applicant’s original disclosure does not provide sufficient written description of a plurality of electrodes. 
The original disclosure Pr. 17 does indicate “The voltage source may comprise a single electrode in contact with the filtration media, wherein the ground is then provided by the liquid solution (e.g., saltwater).” However, the passage only suggests a single electrode being utilized with the filtration media.
Dependent claims not mentioned above, are rejected for their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US9040144; hereinafter “Tseng”) in view of Brueck et al. (US10060904; hereinafter “Brueck”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 1-4, 24-27; Tseng discloses a system comprising: 
A) a nanoporous filtering media layers defining a first plurality of nanopores (See Tseng Fig. 1A, C2L55, C3L29-34; film 11 has plurality of holes 111 that are nano-level holes, which is suitable for the film 11. Tseng further does not indicate that there is an ion-selective material. There is however, a conductive layer 12 and a dielectric layer 13. Tseng C2L48-50, C3L1-3; indicates that the “layer” being disposed is located on the inner surface of the holes 111);
B) a first nanoporous capping media layer defining a second plurality of nanopores (See Tseng Fig. 1A, 2A; C2L55, C3L29-34; film 11 has a dielectric layer 13 that surrounds the holes 111), to form a plurality of filtration paths for a liquid to pass therethrough the first and second plurality of nanopores (Tseng Fig. 1A, 2A; holes 111 allow fluid to pass through); and
C) a voltage source coupled with the plurality of nanoporous filtering media layers, wherein the voltage source is configured to provide a voltage to the plurality of nanoporous filtering media layers (See Tseng Fig. 1-2A/B; C3L30-34; voltage is applied to a conductive layer 12 for filtering process), wherein the voltage source is configured to establish an electrostatic charge within a circumference of each nanopore of the first plurality of nanopores of the plurality of nanoporous filtering media layers (See Tseng Fig. 1-2A/B, C3L34-C4L3; voltage is applied, which causes the positive or negative ions to attract to the corresponding positively/negatively charged surfaces. Thus decreasing the amount of filtered ions as water passes through.); 
D) wherein the first plurality of nanopores is operable to electrostatically filter the liquid (Tseng Fig. 1A, 2A; C3L34-C4L3; voltage is applied, which causes the positive or negative ions to attract to the corresponding positively/negatively charged surfaces. Thus decreasing the amount of filtered ions as water passes through.), wherein the second plurality of nanopores is operable to mechanically filter the liquid (Tseng Fig. 1A, 2A; C2L44-49; filtering film of structure 1 is a filtering film with pores. Thus, as fluid flows pass the pores, and through the dielectric layer 13, there is a mechanical filtration of the fluid, as the pores have a size that will allow certain ions to pass through.).
Tseng does not disclose A) a plurality of nanoporous filtering media, and B) wherein the plurality of nanoporous filtering media layers and the first nanoporous capping media layer are stacked over each other. 
Brueck relates to the prior art by also disclosing a nanochannel that applies a voltage to the channels with the nanopores (See Brueck C18L60-65), and further indicates that there may be a device that utilizes a multilayer of nanochannel structures (See Brueck C15L64-66, Fig. 2A-C, 4) which further comprises multilayered nanochannel structures (See Brueck C2L21-24). In other words, Brueck discloses a plurality of nanoporous filtering media layers that are stacked over each other.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Tseng’s filtering film, with Brueck’s utilization of a plurality of layers that is stacked over each other, in order to provide a multilayered filtering film structure that provides the predictable result of a film structure that filters a fluid, since the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The system of claim 1, wherein the plurality of nanoporous filtering media layers comprise: a first nanoporous filtering media layer stacked over a second nanoporous filtering media (See combination supra. See Brueck Fig. 2A-C/4/5; multilayers of the filter).
Claim 3: The system of claim 2, wherein the first nanoporous filtering media layer comprises an intrinsic semiconductor, a doped semiconductor, a charge conducting nanoporous thin layer of silicon, germanium, a group III/V material, a group II/VI material, a material composed of group II, III, IV, V, and VI atoms, a metal, copper, a nanoporous 2D material, graphene, a transition metal dicalchogenide, hexagonal boron nitride, ZnO, or TiO2 (See Tseng C3L3-8; the conductive material may be a metal, metal oxide, or alloy, which includes aluminum, indium, tin, zinc, silver, gold, or platinum. The metals listed are part of the groups 3-7 of the periodic table.).
Claim 4: The system of claim 2, wherein the second nanoporous filtering media layer comprises an intrinsic semiconductor, a doped semiconductor, a charge conducting nanoporous thin layer of silicon, germanium, a group III/V material, a group II/VI material, a material composed of group II, III, IV, V, and VI atoms, a metal, copper, a nanoporous 2D material, graphene, a transition metal dicalchogenide, hexagonal boron nitride, ZnO, or TiO2 (See Tseng C3L3-8; the conductive material may be a metal, metal oxide, or alloy, which includes aluminum, indium, tin, zinc, silver, gold, or platinum. The metals listed are part of the groups 3-7 of the periodic table.).
Claim 24: The system of claim 1, wherein the voltage source is selectively tunable to provide from 0.1 to 5.0 volts to the nanoporous filtering media layers while liquid is passing through the first and second plurality of nanopores (Tseng C4L59-65; applied voltage is between 0.01V and 100V).
Claim 25: The system of claim 1, further comprising a second nanoporous capping media layer defining a third plurality of nanopores, wherein the plurality of nanoporous filtering media layers, the first nanoporous capping media layer, and the second nanoporous capping media layer are stacked over each other to form the plurality of filtration paths for the liquid to pass therethrough the first, second, and third plurality of nanopores (See combination supra. See Brueck Fig. 2A-C/4/5; multilayers of the filter).
Claim 26: The system of claim 2, wherein the voltage source includes first and second electrodes, wherein the first electrode is coupled with the first nanoporous filtering media layer and the second electrode is coupled with the second nanoporous filtering media layer (Tseng Fig. 2A; film 11 contains conductive layer 12, where a voltage is applied. The voltage would require an electrode to apply the voltage to the filtering film structure 1).
Claim 27: The system of claim 26, wherein the first nanoporous capping media layer is stacked in between the first nanoporous filtering media layer and the second nanoporous filtering media layer (See combination supra. As indicated in the combination, applying a plurality of nanoporous filtering media layer in a stacked configuration is considered obvious. Furthermore, the outermost layer of each filtering media layer may further be seen as the outer media layer. Thus, in a stacked configuration, the filtering media layer will contain a capping layer in-between each filtering media layer.).

Claims 6-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US9040144; hereinafter “Tseng”), Brueck et al. (US10060904; hereinafter “Brueck”), as applied to claim 1 above, and further in view of Zhou et al. (NPL – Alternating Current Potentiometric Scanning Ion Conductance Microscopy (AC-PSICM); hereinafter “Zhou”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 6-7, 10; the combination of Tseng and Brueck discloses the system of claim 1 (See combination supra, wherein the voltage source is configured to product an alternating voltage.
The combination does however, indicate that there is a conductive layer, to which a voltage is applied (See Tseng C1L58-61).
Zhou indicates measuring ion transport through nanopores as a function of alternating current (AC) perturbations over a range of frequencies (See Zhou abstract). Zhou further discloses that incorporation of AC impedance measurements to scanning electrochemical microscopy has successfully demonstrated the utility of impedance measurements in studying local properties of interfaces such as visualization of interfacial corrosion, surface reactivity, impedance distribution at surfaces, and surface topography (See Zhou Pg1 introduction right column). The usage further provides a route to distinguish differences in local conductivity at sample features and can be used in conjunction with equivalent circuit models to provide a more sensitive signal to quantify feature resistance (See Zhou Pg1 introduction right column – Pg2 top of left column).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s filtering film, that applies a voltage within the filtering layers, with Zhou’s incorporation of using AC current (i.e. alternating voltage, since V = IR; where V = voltage, I = current, and R = resistance. Thus, V and I are directly proportional), in order to measure the impedance in scanning electrochemical microscopy, since the utility of impedance measurements in studying local properties of interfaces such as visualization of interfacial corrosion, surface reactivity, impedance distribution at surfaces, and surface topography (See Zhou Pg1 introduction right column). Thus, further aiding in monitoring the filtering surface as it is being utilized.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 7: The system of claim 1, wherein the voltage source is configured to produce a constant voltage (See Zhou Pg2C1; direct current (DC) measurements can be made; i.e. DC current has been or can be applied).
Claim 10: The system of claim 1, wherein the voltage source is configured to produce a constant voltage and an alternating voltage (See Zhou Pg1C2; alternating current is applied across the sample. See Pg1C1 introduction, Pg3C2Pr1; DC (direct current) transmembrane potential was applied. Subsequently, AC-PSICM measurements were utilized on the membrane (i.e. alternating current in potentiometric scanning ion conductance microscopy)).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US9040144; hereinafter “Tseng”), Brueck et al. (US10060904; hereinafter “Brueck”), and Zhou et al. (NPL – Alternating Current Potentiometric Scanning Ion Conductance Microscopy (AC-PSICM); hereinafter “Zhou”), as applied to claim 7 above, and further in view of Eqbal (NPL – An Overview of Short Circuit Current).
Applicant’s claims are directed toward a system.
Regarding claims 8-9; the combination of Tseng, Brueck, and Zhou discloses the system of claim 7 (See combination supra). The combination does not disclose wherein the alternating voltage is symmetrical. The combination does however, utilize circuits (See Zhou Pg4C1Pr2-3, Pg4C2Pr3-4).
Eqbal discloses that there are essentially four types of faults: three-phase, single line-to-ground, double line-to-ground, and line-to-line. Each of these types of faults can result in different magnitudes of fault current, and that there is a common element: an abnormally low-impedance path or shorted path for current to flow, hence the name short circuit current (See Eqbal Pg1). Eqbal further discloses that a short circuit occurs at the peak of the voltage wave, the short-circuit current would start at zero and trace a sine wave which would be symmetrical about the zero axis. Right after a fault occurs, the current waveform is no longer a sine wave, and instead can be represented by the sum of a sine wave and a decaying exponential. The waveform that equals the sum of the sine wave and the decaying exponential is called the asymmetrical current, because the waveform does not have symmetry above and below the time axis (See Eqbal Pg3 Symmetrical fault current, Asymmetrical fault current). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s applied voltage, and realize that the applied voltage will have a short circuit path for current to flow, which will contain a symmetrical fault current when it starts (See Eqbal Pg3 Symmetrical fault current; the short-circuit current starts at zero and traces a sine wave, which would be symmetrical about the zero axis).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 9: The system of claim 7, wherein the alternating voltage is asymmetrical (See Eqbal Pg3 Symmetrical fault current, Asymmetrical fault current; right after fault occurs, the current waveform is no longer a sine wave, as it no longer becomes symmetrical above and below the time axis.).

Claims 11-12, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US9040144; hereinafter “Tseng”) in view of Brueck et al. (US10060904; hereinafter “Brueck”) and further in view of Garaj et al. (NPL Graphene as a subnanometre trans-electrode membrane; hereinafter “Garaj”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 11-12, 28-29; Tseng discloses a system comprising: 
A) a nanoporous filtering media layer defining a first plurality of nanopores formed therethrough (See Tseng Fig. 1A, C2L55, C3L29-34; film 11 has a top and bottom side (i.e. first and second side), with a plurality of holes 111 that are nano-level holes, which is suitable for the film 11. The holes further connect through between the top and bottom sides. Coating is defined as a “thin layer or covering of something”. Tseng C2L48-50, C3L1-3; indicates that the “layer” being disposed is located on the inner surface of the holes 111); and 
C) a capping media layer defining a second plurality of nanopores formed therethrough (See Tseng Fig. 1A, 2A; C2L55, C3L29-34; film 11 has a dielectric layer 13 that surrounds the holes 111), to form a plurality of filtration paths for a liquid to pass therethrough the first and second plurality of nanopores (Tseng Fig. 1A, 2A; holes 111 allow fluid to pass through);
D) a voltage source coupled with the nanoporous filtering media layer, wherein the voltage source is configured to provide a voltage to the nanoporous filtering media layer (See Tseng Fig. 1-2A/B; C3L30-34; voltage is applied to a conductive layer 12 for filtering process), wherein the voltage source is configured to establish an electrostatic charge within a circumference of each nanopore of the nanoporous filtering media layer operable to electrostatically filter the liquid as the liquid passes (See Tseng Fig. 1-2A/B, C3L34-C4L3; voltage is applied, which causes the positive or negative ions to attract to the corresponding positively/negatively charged surfaces. Thus decreasing the amount of filtered ions as water passes through.).
Tseng does not disclose B) wherein the thickness of the nanoporous filtering media layer ranges from 1 atomic layer to 100 atomic layers, C) wherein the nanoporous filtering media layer and the capping media layer are stacked over each other.
Brueck relates to the prior art by also disclosing a nanochannel that applies a voltage to the channels with the nanopores (See Brueck C18L60-65), and further indicates that there may be a device that utilizes a multilayer of nanochannel structures (See Brueck C15L64-66, Fig. 2A-C, 4) which further comprises multilayered nanochannel structures (See Brueck C2L21-24). In other words, Brueck discloses a plurality of nanoporous filtering media layers that are stacked over each other.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Tseng’s filtering film, with Brueck’s utilization of a plurality of layers that is stacked over each other, in order to provide a multilayered filtering film structure that provides the predictable result of a film structure that filters a fluid, since the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
The combination of Tseng and Brueck still does not disclose B) wherein the thickness of the nanoporous filtering media layer ranges from 1 atomic layer to 100 atomic layers.
However, the combination further indicates that the nanopore structure may be made of graphene (See Brueck C17Pr1).
Garaj relates to the prior art by disclosing a graphene membrane that is immersed in an ionic solution to produce a trans-electrode membrane (See Garaj abstract). Garaj indicates that the graphene membranes utilized were only two atomic layers thick (See Garaj abstract), however there are many opportunities that exist for modifying the properties of the trans-electrode device and its sensitivity by changing the membrane thickness (See Garaj Pg3Col2). The graphene membranes, although only containing 2 atomic layers, are remarkable ionic insulators with a very small stable conductance. The small effective thickness makes graphene an ideal substrate for very high resolution, high throughput nanopore-based single-molecule detectors, which offers new insights into atomic surface processes and sensor development opportunities (See Garaj abstract).
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Tseng and Brueck’s filtering media that may be made of a graphene, with a thickness of 1 atomic layer to 100 atomic layers, as taught by Garaj, since Garaj’s indicates that there are many opportunities that exist for modifying the properties of the trans-electrode device and its sensitivity by changing the membrane thickness (See Garaj Pg3Col2, abstract; graphene membranes utilized were only two atomic layers thick), and that the utilization of graphene with small effective thickness makes graphene an ideal substrate for very high resolution, high throughput nanopore-based single-molecule detectors, which offers new insights into atomic surface processes and sensor development opportunities (See Garaj abstract).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 12: The system of claim 11, wherein the nanoporous filtering media comprises an intrinsic semiconductor, a doped semiconductor, a charge conducting nanoporous thin layer of silicon, germanium, a group III/V material, a group II/VI material, a material composed of group II, III, IV, V, and VI atoms, a metal, copper, a nanoporous 2D material, graphene, a transition metal dicalchogenide, hexagonal boron nitride, ZnO, or TiO2 (See Tseng C3L3-8; the conductive material may be a metal, metal oxide, or alloy, which includes aluminum, indium, tin, zinc, silver, gold, or platinum. The metals listed are part of the groups 3-7 of the periodic table.).
Claim 28: The system of claim 11, wherein the second plurality of nanopores are operable to mechanically filter the liquid (Tseng Fig. 1A, 2A; C2L44-49; filtering film of structure 1 is a filtering film with pores. Thus, as fluid flows pass the pores, and through the dielectric layer 13, there is a mechanical filtration of the fluid, as the pores have a size that will allow certain ions to pass through.).
Claim 29: The system of claim 11, the first plurality of nanopores includes a first pore defining a first pore area, wherein the second plurality of nanopores includes a second pore defining a second pore area, wherein the first pore area is equal to or greater than the second pore area (Tseng Fig. 1A/2A; the first nanopore of holes 111 has a hole that defines an area, while the second plurality of nanopores, i.e. containing the dielectric layer 13 that surrounds the holes 111 will have a smaller pore area than the first pore area.).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US9040144; hereinafter “Tseng”), and Garaj et al. (NPL Graphene as a subnanometre trans-electrode membrane; hereinafter “Garaj”), and Zhou et al. (NPL – Alternating Current Potentiometric Scanning Ion Conductance Microscopy (AC-PSICM); hereinafter “Zhou”), as applied to claim 14 above, and further in view of Eqbal (NPL – An Overview of Short Circuit Current).
Applicant’s claims are directed toward a system.
Regarding claims 15-16; the combination of Tseng, Garaj, and Zhou discloses the system of claim 11 (See combination supra). The combination does not disclose wherein the voltage source is configured to produce an alternating voltage, wherein the alternating voltage is symmetrical. 
The combination does however, utilize circuits (See Zhou Pg4C1Pr2-3, Pg4C2Pr3-4).
Eqbal discloses that there are essentially four types of faults: three-phase, single line-to-ground, double line-to-ground, and line-to-line. Each of these types of faults can result in different magnitudes of fault current, and that there is a common element: an abnormally low-impedance path or shorted path for current to flow, hence the name short circuit current (See Eqbal Pg1). Eqbal further discloses that a short circuit occurs at the peak of the voltage wave, the short-circuit current would start at zero and trace a sine wave which would be symmetrical about the zero axis. Right after a fault occurs, the current waveform is no longer a sine wave, and instead can be represented by the sum of a sine wave and a decaying exponential. The waveform that equals the sum of the sine wave and the decaying exponential is called the asymmetrical current, because the waveform does not have symmetry above and below the time axis (See Eqbal Pg3 Symmetrical fault current, Asymmetrical fault current). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s applied voltage, and realize that the applied voltage will have a short circuit path for current to flow, which will contain a symmetrical fault current when it starts (See Eqbal Pg3 Symmetrical fault current; the short-circuit current starts at zero and traces a sine wave, which would be symmetrical about the zero axis).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 16: The system of claim 11, wherein the voltage source is configured to produce an alternating voltage, wherein the alternating voltage is asymmetrical (See Eqbal Pg3 Symmetrical fault current, Asymmetrical fault current; right after fault occurs, the current waveform is no longer a sine wave, as it no longer becomes symmetrical above and below the time axis.).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US9040144; hereinafter “Tseng”) Brueck et al. (US10060904; hereinafter “Brueck”), and Garaj et al. (NPL Graphene as a subnanometre trans-electrode membrane; hereinafter “Garaj”), as applied to claim 11 above, and further in view of Zhou et al. (NPL – Alternating Current Potentiometric Scanning Ion Conductance Microscopy (AC-PSICM); hereinafter “Zhou”).
Applicant’s claims are directed toward an apparatus.
Regarding claim 17; Tseng, Brueck, and Garaj discloses the system of claim 11 (See combination supra). Tseng does not disclose wherein the voltage source is configured to produce a constant voltage and an alternating voltage, within a unit of time.
Tseng does however, indicate that there is a conductive layer, to which a voltage is applied (See Tseng C1L58-61).
Zhou indicates measuring ion transport through nanopores as a function of alternating current (AC) perturbations over a range of frequencies (See Zhou abstract), as well as indicates alternating current is applied across the sample (See Zhou Pg1C2), as well as direct current (DC) transmembrane potential is applied (See Pg1C1 introduction, Pg3C2Pr1), and subsequently, AC-PSICM measurements were utilized on the membrane (i.e. alternating current in potentiometric scanning ion conductance microscopy). Zhou further discloses that incorporation of AC impedance measurements to scanning electrochemical microscopy has successfully demonstrated the utility of impedance measurements in studying local properties of interfaces such as visualization of interfacial corrosion, surface reactivity, impedance distribution at surfaces, and surface topography (See Zhou Pg1 introduction right column). The usage further provides a route to distinguish differences in local conductivity at sample features and can be used in conjunction with equivalent circuit models to provide a more sensitive signal to quantify feature resistance (See Zhou Pg1 introduction right column – Pg2 top of left column).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Tseng’s filtering film, that applies a voltage within the filtering layers, with Zhou’s incorporation of using AC current (i.e. alternating voltage, since V = IR; where V = voltage, I = current, and R = resistance. Thus, V and I are directly proportional), in order to measure the impedance in scanning electrochemical microscopy, since the utility of impedance measurements in studying local properties of interfaces such as visualization of interfacial corrosion, surface reactivity, impedance distribution at surfaces, and surface topography (See Zhou Pg1 introduction right column). Thus, further aiding in monitoring the filtering surface as it is being utilized.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US9040144; hereinafter “Tseng”) in view of Brueck et al. (US10060904; hereinafter “Brueck”), as applied to claim 1 above, and further in view of Garaj et al. (NPL Graphene as a subnanometre trans-electrode membrane; hereinafter “Garaj”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 23; the combination of Tseng and Brueck discloses the system of claim 1 (See combination supra, claim 1). The combination does not disclose wherein the thickness of each nanoporous filtering media layer of the plurality of nanoporous filtering media layers ranges from 1 atomic layer to 100 atomic layers.
However, the combination further indicates that the nanopore structure may be made of graphene (See Brueck C17Pr1).
Garaj relates to the prior art by disclosing a graphene membrane that is immersed in an ionic solution to produce a trans-electrode membrane (See Garaj abstract). Garaj indicates that the graphene membranes utilized were only two atomic layers thick (See Garaj abstract), however there are many opportunities that exist for modifying the properties of the trans-electrode device and its sensitivity by changing the membrane thickness (See Garaj Pg3Col2). The graphene membranes, although only containing 2 atomic layers, are remarkable ionic insulators with a very small stable conductance. The small effective thickness makes graphene an ideal substrate for very high resolution, high throughput nanopore-based single-molecule detectors, which offers new insights into atomic surface processes and sensor development opportunities (See Garaj abstract).
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Tseng and Brueck’s filtering media that may be made of a graphene, with a thickness of 1 atomic layer to 100 atomic layers, as taught by Garaj, since Garaj’s indicates that there are many opportunities that exist for modifying the properties of the trans-electrode device and its sensitivity by changing the membrane thickness (See Garaj Pg3Col2, abstract; graphene membranes utilized were only two atomic layers thick), and that the utilization of graphene with small effective thickness makes graphene an ideal substrate for very high resolution, high throughput nanopore-based single-molecule detectors, which offers new insights into atomic surface processes and sensor development opportunities (See Garaj abstract).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US9040144; hereinafter “Tseng”) in view of Brueck et al. (US10060904; hereinafter “Brueck”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 30; Tseng discloses a system comprising:
A) a first nanoporous filtering media layer defining a first plurality of nanopores (See Tseng Fig. 1A, C2L55, C3L29-34; film 11 has plurality of holes 111 that are nano-level holes, which is suitable for the film 11. Tseng further does not indicate that there is an ion-selective material. There is however, a conductive layer 12 and a dielectric layer 13. Tseng C2L48-50, C3L1-3; indicates that the “layer” being disposed is located on the inner surface of the holes 111);
C) a nanoporous capping media layer defining a third plurality of nanopores (See Tseng Fig. 1A, 2A; C2L55, C3L29-34; film 11 has a dielectric layer 13 that surrounds the holes 111), to form a plurality of filtration paths for a liquid to pass therethrough the first nanoporous filtering media layer, and the nanoporous capping media layer (Tseng Fig. 1A, 2A; holes 111 allow fluid to pass through); and 
D) a tunable voltage source coupled with the first nanoporous filtering media layer and, wherein the voltage source is configured to selectively provide a voltage tunable between 0.1 volts and 5.0 volts to the first nanoporous filtering media layer (Tseng Fig. 1-2A/B; C3L30-34; voltage is applied to a conductive layer 12 for filtering process. C4L59-65; applied voltage is between 0.01V and 100V), wherein the voltage source is configured to establish an electrostatic charge within a circumference of each nanopore of the first and second pluralities of nanopores (See Tseng Fig. 1-2A/B, C3L34-C4L3; voltage is applied, which causes the positive or negative ions to attract to the corresponding positively/negatively charged surfaces. Thus decreasing the amount of filtered ions as water passes through.);
E) wherein the first and second pluralities of nanopores are operable to electrostatically filter the liquid (Tseng Fig. 1A, 2A; C3L34-C4L3; voltage is applied, which causes the positive or negative ions to attract to the corresponding positively/negatively charged surfaces. Thus decreasing the amount of filtered ions as water passes through.), wherein the third plurality of nanopores is operable to mechanically filter the liquid (Tseng Fig. 1A, 2A; C2L44-49; filtering film of structure 1 is a filtering film with pores. Thus, as fluid flows pass the pores, and through the dielectric layer 13, there is a mechanical filtration of the fluid, as the pores have a size that will allow certain ions to pass through.).
Tseng does not disclose B) a second nanoporous filtering media layer defining a second plurality of nanopores, C) wherein the first nanoporous filtering media layer, the second nanoporous filtering media layer, and the nanoporous capping media layer are stacked over each other. 
In other words, Tseng does not disclose a plurality of nanoporous filtering medias that can be stacked over each other.
Brueck relates to the prior art by also disclosing a nanochannel that applies a voltage to the channels with the nanopores (See Brueck C18L60-65), and further indicates that there may be a device that utilizes a multilayer of nanochannel structures (See Brueck C15L64-66, Fig. 2A-C, 4) which further comprises multilayered nanochannel structures (See Brueck C2L21-24). In other words, Brueck discloses a plurality of nanoporous filtering media layers that are stacked over each other.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Tseng’s filtering film, with Brueck’s utilization of a plurality of layers that is stacked over each other, in order to provide a multilayered filtering film structure that provides the predictable result of a film structure that filters a fluid, since the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Afzali (US2011/0168560) – plurality of nanochannels within a membrane.
Grossman (US2017/0368508) – porous material for water filtration
Booman (US3794174) – porous metal membrane that is stacked in layers
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779